Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Pradeep Srivastava, M.D.
(NPI: 1043307671)
(PTAN 001050 and 735005P50),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-727
Decision No. CR3297

Date: July 16, 2014

DECISION

Novitas Solutions, Inc. (Novitas), an administrative contractor acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), denied the application of Petitioner,
Pradeep Srivastava, to enroll as a supplier in the Medicare program based on Petitioner’s
felony conviction for income tax evasion and filing a false income tax return within 10
years of the date of his application. Petitioner requested a hearing before an
administrative law judge to dispute the denial. For the reasons stated below, I affirm
Novitas’ determination.

I. Background and Procedural History

On October 8, 2009, Petitioner was found guilty of federal income tax evasion and filing
a false tax return. CMS Ex. 6, at 7. CMS revoked Petitioner’s Medicare enrollment as of
that date and imposed a three-year reenrollment bar. CMS Ex. 6, at 2. On January 27,
2010, the United States District Court for the District of Maryland (District Court) issued
a Judgment in Criminal Case indicating that Petitioner was found guilty of three counts of
felony income tax evasion and filing a false tax return in violation of 26 U.S.C. §§ 7201
and 7206(1), and sentenced Petitioner to be incarcerated. CMS Ex. 6, at 10-11.

Petitioner submitted an application, Form CMS 855-I, to enroll in the Medicare program
dated March 28, 2013, along with the following supporting documentation: Completion
of Integrity Agreement letter dated April 3, 2013; Consent Order from the District of
Columbia Board of Medicine reinstating Petitioner’s medical license dated March 14,
2013; and the District Court’s Amended January 27, 2010 Judgment. CMS Ex. 9.
Subsequently, on May 21, 2013, Petitioner submitted Forms CMS 855-I and CMS 855-R,
with attachments. CMS Ex. 8.

On May 31, 2013, Novitas issued an initial determination letter denying Petitioner’s
enrollment application based on a failure to meet enrollment requirements (42 C.F.R.

§ 424.530(a)(1)). The letter also stated: “Deny. Based on the felony conviction.” CMS
Ex. 7, at 1. The letter informed Petitioner that he could either submit a corrective action
plan (CAP) within 30 days from the date of the letter or he could exercise his right to
request reconsideration within 60 days from the date of the letter. CMS Ex. 7, at 1-2.

On June 17, 2013, Petitioner filed a timely request for reconsideration. CMS Ex. 6. On
July 2, 2013, Novitas informed Petitioner that additional information was required to
complete processing of his enrollment application. CMS Ex. 5. Petitioner submitted the
additional information on July 18, 2013. CMS Ex. 4.

Novitas issued another initial determination letter dated August 14, 2013. CMS Ex. 3.
Novitas denied Petitioner’s enrollment based on 42 C.F.R. § 424.530(a)(3), because he
ad been convicted of a felony within 10 years preceding enrollment, which CMS
determined to be detrimental to the best interests of the Medicare program. CMS Ex. 3.
The letter informed Petitioner that he could either submit a CAP within 30 days from the
date of the letter or he could exercise his right to request reconsideration within 60 days
from the date of the letter. Petitioner submitted a CAP dated September 7, 2013. CMS
Ex. 2. Petitioner also included documentation of his restitution payments, individual
counseling, recertification in cardiovascular disease and Continuing Medical Education
(CME).

By letter dated December 7, 2013, Novitas issued its reconsideration decision in response
to Petitioner’s previously submitted CAP and Request for Reconsideration. CMS Exs. 1,
2, 6. Novitas’ reconsidered decision upheld the denial of Petitioner’s enrollment
application based on Petitioner’s felony conviction in 2010. CMS Ex. 1. The letter
notified Petitioner that he may request final review by an administrative law judge. CMS
Ex. 1.

On February 12, 2014, Petitioner filed a timely request for a hearing (RFH). In response
to my February 27, 2014 Acknowledgment and Pre-Hearing Order (Order), CMS filed a
Pre-Hearing Brief and Motion for Summary Judgment (CMS Br.) and nine exhibits
(CMS Exs. 1-9). Petitioner submitted a brief in opposition to CMS’s Motion for
Summary Judgment and a Cross Motion for Summary Judgment (P. Br.) and did not file
any exhibits.

II. Decision on the Record
In the absence of an objection, I admit CMS Exs. 1-9 into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §j 8-10; Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses).' Neither party
submitted written direct testimony for any proposed witnesses. Consequently, there are
no witnesses to cross-examine. Therefore, I issue a decision on the record. Order § 11.

III. Issue
Whether CMS had a legitimate basis for denying Petitioner’s enrollment under 42 C.F.R.

§ 424.530(a)(3) based on Petitioner’s felony conviction of income tax evasion and filing
a false income tax return.

' Decisions of the Departmental Appeals Board (DAB) cited in this decision are
accessible on the website for the Department of Health and Human Services (HHS) at:
http://www.hhs.gov/dab/decisions/index.html.

> The record indicates that CMS revoked Petitioner’s enrollment as a supplier in the
Medicare program, and established a three-year reenrollment bar and an effective date of
October 8, 2009. CMS Ex. 6, at 2. However, the reconsidered determination against
which Petitioner filed the request for hearing in this case only involves the denial of
Petitioner’s application for enrollment in the Medicare program following the completion
of the reenrollment bar. CMS Ex. 1. Petitioner has the right to a hearing for matters
covered in a reconsidered determination. See Denise Hardy, DAB No. 2464, at 4-5
(2012); Hiva Vakil, DAB No. 2460, at 4-5 (2012); see also Better Health Ambulance,
DAB No. 2475, at 4 (2012). Therefore, the revocation of Petitioner’s Medicare
enrollment is not an issue in this case.
IV. Jurisdiction

I have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis®

Petitioner is a physician and, therefore, a supplier for purposes of the Medicare program.
See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of Supplier), 410.20(b)(1).
In order to participate in the Medicare program as a supplier, individuals must meet
certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510.
CMS may deny enrollment for any of the reasons stated 42 C.F.R. § 424.530.

I. Petitioner was convicted of felony income tax evasion and filing a
false income tax return less than four years before he filed
applications to enroll in the Medicare program.

The record shows and Petitioner does not dispute that Petitioner was convicted of felony
income tax evasion and filing a false income tax return on January 27, 2010. CMS Ex. 6
at 10; P. Br. at 1. Petitioner’s application for enrollment was received by Novitas on
March 28, 2013 and resubmitted on May 21, 2013. CMS Exs. 8, 9. Therefore, I find that
Petitioner was convicted of felony income tax evasion and filing a false income tax return
within 10 years of his application for enrollment.

2. Novitas had a legitimate basis for denying Petitioner’s enrollment in
the Medicare program under 42 C.F.R. § 424.530(a)(3(i)(B), because
Petitioner was convicted of felony income tax evasion and filing a
false income tax return, which are offenses per se detrimental to the
interests of the Medicare program and its beneficiaries, and the
conviction took place within ten years of Petitioner’s application for
enrollment.

The pertinent regulatory provision provides the following basis for the denial of an
enrollment application:

(3) Felonies. If within the 10 years preceding enrollment or
revalidation of enrollment, the provider, supplier, or any
owner of the provider or supplier, was convicted of a Federal
or State felony offense that CMS has determined to be
detrimental to the best interests of the program and its

> My findings of fact and conclusions of law are set forth in italics and bold font.
beneficiaries. CMS considers the severity of the underlying
offense.

(i) Offenses include—

oe

(B) Financial crimes, such as extortion, embezzlement,
income tax evasion, insurance fraud, and other similar crimes
for which the individual was convicted, including guilty pleas
and adjudicated pretrial diversions.

42 CFR. § 424.530(a)(3)(i)(B).

Petitioner does not dispute that he was convicted for the felony of income tax evasion.
The criminal offense of “income tax evasion” is one of the enumerated felonies under

42 C.F.R. § 424.530(a)(3)(i)(B). Therefore a conviction of this crime is per se considered
detrimental to the best interests of the program. See Letantia Bussell, DAB No. 2196, at
9, (2008).

Petitioner does not appear to dispute this; however, Petitioner argues that CMS already
revoked his Medicare enrollment and barred him from reenrollment for the maximum
period of time permitted under 42 C.F.R. § 424.535(c). Because revocation was effective
in October 2009, Petitioner asserts that he has completed the three-year reenrollment bar,
which provides that a reenrollment bar after a revocation cannot be more than three years.

The regulation that Petitioner relies on, taken in isolation, supports Petitioner’s
contention. “After a... supplier... has had [his] billing privileges revoked, [he] is
barred from participating in the Medicare program from the effective date of the
revocation until the end of the re-enrollment bar. The re-enrollment bar is . . . not greater
than 3 years....” 42 C.F.R. § 424.535(c). Although Petitioner is no longer subject to a
reenrollment bar, he still is not enrolled. This is because he is required to complete and

submit “a new applicable enrollment application and applicable documentation, as a new

. supplier, for validation by CMS.” 42 C.F.R. § 424.535(d)(1) (emphasis added).

Ifa supplier submits an enrollment application, CMS must consider whether the supplier
meets the requirements for enrollment. The regulations provide seven reasons why CMS

* Although the Letantia Bussell decision involved a physician whose Medicare
enrollment was revoked under 42 C.F.R. § 424.535(a)(3)(i)(B) based on a conviction for
income tax evasion (DAB No. 2196 at 6), the decision is relevant in this case because
section 424.535(a)(3)(i)(B) is identical to section 424.530(a)(3)(i)(B).
may deny enrollment, including a conviction of a felony that is detrimental to the best
interests of the Medicare program and its beneficiaries within ten years of the enrollment
application. See 42 C.F.R. § 424.530(a)(3). CMS has the authority to deny Petitioner’s
enrollment because, as discussed above, Petitioner’s conviction is a basis for denying
enrollment.°

Petitioner also argues that he fulfilled all the conditions of an Integrity Agreement,°
participated in counseling, took CME courses, was recertified in cardiology and regained
his license to practice medicine. However, I cannot consider these issues because CMS
properly denied enrollment, and I have no authority to review CMS discretionary
decision to take an action authorized by law. Letantia Bussell, DAB No. 2196, at 12-13.

III. Conclusion

For the reasons explained above, I affirm CMS’s determination to deny Petitioner’s
enrollment as a supplier in the Medicare program.

/s/
Scott Anderson
Administrative Law Judge

> Although Petitioner’s belief that he should only be subject to a three-year reenrollment
bar appears reasonable, considered in context, it is incorrect. If Petitioner was right, then
suppliers enrolled in the Medicare program prior to a conviction could only be precluded
from participation in the program for three years while individuals with the same
conviction who seek enrollment for the first time would be subject to denial of enrollment
for ten years. There is no reason to believe that HHS intended to treat these two groups
in such a disparate way.

® The record reflects that the HHS Office of the Inspector General sent Petitioner a letter
on April 3, 2013, stating that Petitioner completed the five-year term of an Integrity

Agreement that had commenced on July 24, 2007. CMS Ex. 9, at 31. Because Petitioner
was not found guilty of the felonies that are the basis for the denial of his enrollment until
October 2009, the Integrity Agreement appears to have no connection to the present case.
